Exhibit UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE FIRST QUARTER ENDING MARCH 31, 2009 Pan American Silver Corp. Consolidated Balance Sheets (Unaudited In thousands of US dollars) March 31, December 31, 2009 2008 Assets Current Cash $ 29,231 $ 26,789 Short-term investments (Note 6) 78,081 3,350 Accounts receivable 63,663 51,067 Inventories (Note 7) 83,455 72,650 Unrealized gain on commodity contracts 8,261 10,829 Future income taxes 5,816 5,602 Prepaid expenses and other current assets 3,462 4,076 Total Current Assets 271,969 174,363 Mineral property, plant and equipment, net (Note 8) 697,398 697,061 Other assets (Note 9) 3,713 1,959 Total Assets $ 973,080 $ 873,383 Liabilities Current Accounts payable and accrued liabilities (Note 10) $ 47,861 $ 49,208 Advances on concentrate inventory 4,587 1,570 Taxes payable 4,711 9,892 Unrealized loss on foreign currency contracts 10,011 14,267 Other current liabilities 5,527 4,344 Total Current Liabilities 72,697 79,281 Provision for asset retirement obligation and reclamation 58,040 57,323 Future income taxes 43,331 45,392 Total Liabilities 174,068 181,996 Non-controlling interest 6,165 5,746 Shareholders’ Equity Share Capital (Authorized: 200,000,000 common shares of no par value-Note 11) 754,589 655,517 Contributed surplus 4,401 4,122 Accumulated other comprehensive income (loss) 1,013 (232 ) Retained earnings 32,844 26,234 33,857 26,002 Total Shareholders’ Equity 792,847 685,641 Total Liabilities, Non-controlling interest and Shareholders’ Equity $ 973,080 $ 873,383 See accompanying notes to the consolidated financial statements. 1 Pan American Silver Corp. Consolidated Statements of Operations (Unaudited – in thousands of US dollars, except for share and per share amounts) Three months ended March 31, 2009 2008 Sales $ 70,406 $ 108,750 Cost of sales 45,117 50,511 Depreciation and amortization 14,815 9,864 Mine operating earnings 10,474 48,375 General and administrative 2,267 1,596 Exploration and project development 641 714 Accretion of asset retirement obligation 693 672 Operating earnings 6,873 45,393 Interest and financing expenses (426 ) (463 ) Investment and other income 1,411 263 Foreign exchange gains (losses) 834 (2,173 ) Net gains on commodity and foreign currency contracts 283 1,554 Net gain on sale of assets 16 1,100 Net earnings before non-controlling interest and taxes 8,991 45,674 Non-controlling interests (31 ) (1,020 ) Income tax provision (2,350 ) (14,497 ) Net income for the period $ 6,610 $ 30,157 Basic income per share (Note 12) $ 0.08 $ 0.38 Diluted income per share $ 0.08 $ 0.38 Weighted average number of shares outstanding (in thousands) Basic 84,140 78,582 Diluted 84,425 80,221 Consolidated Statements of Comprehensive Income (Unaudited – in thousands of US dollars) Three months ended March 31, 2009 2008 Comprehensive income Net income for the period $ 6,610 $ 30,157 Unrealized gains / (losses) on available for sale securities (net of tax) 1,249 (1,345 ) Reclassification adjustment for (gains) and losses included in income (net of tax) (4 ) - Comprehensive income for the period $ 7,855 $ 28,812 See accompanying notes to the consolidated financial statements. 2 Pan American Silver Corp. Consolidated Statement of Cash Flows (Unaudited – in thousands of US dollars) Three months ended March 31, 2009 2008 Operating activities Net income $ 6,610 $ 30,157 Reclamation expenditures - (38 ) Items not involving cash: Depreciation and amortization 14,815 9,864 Asset retirement and reclamation accretion 693 672 Gain on sale of assets (16 ) (1,100 ) Future income taxes (2,070 ) 4,981 Non-controlling interest 31 1,020 Unrealized foreign exchange gain (220 ) - Unrealized gain on commodity and foreign currency contracts (1,688 ) (619 ) Stock-based compensation 843 475 Changes in non-cash operating working capital (Note 13) (24,373 ) (25,947 ) Cash (used in) generated by operating activities (5,375 ) 19,465 Investing activities Mineral property, plant and equipment expenditures (net of accruals) (18,652 ) (43,513 ) Proceeds from (purchase of) short-term investments (73,630 ) (22,291 ) Proceeds from sale of assets 38 9,450 Purchase of other assets (1,655 ) (4,888 ) Cash used in investing activities (93,899 ) (61,242 ) Financing activities Proceeds from issuance of common shares (Note 11) 103,864 50,689 Share issue costs (5,553 ) - Dividends paid by subsidiaries to non controlling interests - (1,385 ) Contributions from non controlling interest 388 318 Proceeds from advances on metal shipments and third party loans 3,017 339 Cash generated by financing activities 101,716 49,961 Increase in cash during the period 2,442 8,184 Cash, beginning of period 26,789 51,915 Cash, end of period $ 29,231 $ 60,099 Supplemental Disclosures (Note 14) Interest paid $ - $ - Taxes paid $ 8,221 $ 8,839 See accompanying notes to the consolidated financial statements. 3 PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the three months ended March 31, 2009 and 2008 (Unaudited - in thousands of US dollars, except for number of shares) Common Shares Contributed Accumulated Comprehensive Other Retained Shares Amount Surplus Income (Loss) Earnings Total Balance, December 31, 2008 80,786,107 $ 655,517 $ 4,122 $ (232 ) $ 26,234 $ 685,641 Issued on the exercise of stock options 22,000 472 (137 ) - - 335 Issued on public offering (Note 11) 6,371,000 97,976 - - - 97,976 Issued as compensation 44,626 624 - - - 624 Stock-based compensation on options granted - - 416 - - 416 Other comprehensive income - - - 1,245 - 1,245 Net income - 6,610 6,610 Balance, March 31, 2009 87,223,733 $ 754,589 $ 4,401 $ 1,013 $ 32,844 $ 792,847 Common Shares Contributed Accumulated Other Comprehensive Retained Shares Amount Surplus Loss Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 121,371 3,109 (604 ) - - 2,505 Issued on the exercise of sharepurchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 15,343 551 - - - 551 Stock-based compensation on options granted - - 366 - - 366 Other comprehensive income - - - (1,345 ) - (1,345 ) Net income - 30,157 30,157 Balance March 31, 2008 80,768,381 $ 654,990 $ 3,251 $ (9,995 ) $ 31,789 $ 680,035 4 Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at March 31, 2009 and December 31, 2008 and for the three month periods ended March 31, 2009 and 2008 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
